Title: From George Washington to Alexander Spotswood, 23 July 1792
From: Washington, George
To: Spotswood, Alexander



[Mount Vernon, 23 July 1792]

Mr Spotswood delivered me your favor of the 10th, on Friday last and I have given him a letter to Mr Morris of Philadelphia,

who, I persuade myself, will render him any service, which it may be in his power to do consistently. At all times, when you can make it convenient, I should be happy to see you at this place; & with my love to Mrs Spotswood, in which Mrs Washington joins me.
